                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    CHRISTOPHER STOLLER,                                   )
                                                           )
                            Plaintiff,                     ) Case No. 18-cv-7169
                                                           )
                   v.                                      ) Judge Sharon Johnson Coleman
                                                           )
    WILMINGTON TRUST, NATIONAL                             )
    ASSOCIATION, et al.,1                                  )
                                                           )
                            Defendants.

                             MEMORANDUM OPINION AND ORDER

         Pro se plaintiff Christopher Stoller brings this lawsuit against defendant Wilmington Trust,

National Association, as Trustee of ALRP Securitization Trust, Series 2014-2 (“the Trust”) in

relation to residential property located in Maricopa County, Arizona. The Trust has filed a motion

to dismiss due to lack of subject matter jurisdiction, res judicata, improper venue, and for failure to

state a claim. The Court, finding that it does not have subject matter jurisdiction and that Stoller is

precluded from bringing this lawsuit based on the doctrine of res judicata, grants the Trust’s motion

to dismiss. Civil case terminated.

Background

         In setting forth the background facts, the Court construes Stoller’s pro se pleadings liberally,

Chronis v. United States, 932 F.3d 544, 554 (7th Cir. 2019), and considers documents attached to the

pleadings that are referred to in the complaint and central to Stoller’s claims. Doe v. Columbia Coll.

Chicago, 933 F.3d 849, 854 (7th Cir. 2019).

         In October 2018, the Trust filed a forcible entry and detainer action in the Superior Court of

Arizona, Maricopa County based on an earlier foreclosure in relation to residential property located


1In September 2019, Stoller voluntarily dismissed defendants Ocwen Financial Corporation and Altisource Portfolio
Solutions, Inc. from this lawsuit.
at 28437 N. 112th Way, Scottsdale, Arizona (“the Property”). The defendants in the forcible entry

and detainer action were Phillip B. Stone, along with unknown occupants and parties-in-possession.

The Arizona state court held the eviction action in abeyance while Stoller unsuccessfully attempted

to remove the Maricopa County lawsuit to the Northern District of Illinois in case numbers 18-cv-

7320 and 19-cv-1821. On September 5, 2019, the Arizona state court entered an order evicting any

parties in possession of the Property.

        In the interim, Stoller brought the present nineteen-count complaint in relation to the

Property, which includes claims of deceptive trade practices, civil conspiracy, consumer fraud, and

perjury, among others, based on the Trust’s allegedly fraudulent conduct in the foreclosure action.

In his complaint, Stoller alleges that in September 2008, Phillip Stone sold the Property to Stoller’s

Pension and Profit Sharing Plan through a quit claim deed. (R. 1, Compl. ¶¶ 23, 24.) Stoller

maintains that Stone’s debts were discharged as of July 19, 2010 in Stone’s Chapter 7 bankruptcy

action, case number 10-1158-j7, in the United States Bankruptcy Court for the District of New

Mexico. (Id. ¶ 26.) Based on the Chapter 7 discharge, Stoller asserts that he owns the Property free

from any liens, including any mortgage on the Property.

        Exhibits attached to Stoller’s complaint reveal that on July 13, 2015, Stoller recorded a

Notice of Trustee’s Sale with the Maricopa County, Arizona Recorder. (Compl., Ex. 9.) According

to the Trustee’s Deed recorded on March 4, 2016 in Maricopa County, a company named “Night

Milk Co.” of Oak Park, Illinois was the highest bidder at a public auction held on July 17, 2014 and

paid Stoller $10.00 for the Property. (Id., Ex. 8.)

Legal Standard

        A Rule 12(b)(1) motion challenges federal jurisdiction, and the party invoking jurisdiction

bears the burden of establishing the elements necessary for subject matter jurisdiction, including

standing. Taylor v. McCament, 875 F.3d 849, 853 (7th Cir. 2017). Under Rule 12(b)(1), the Court



                                                      2
accepts all well-pleaded factual allegations as true and construes all reasonable inferences in the

plaintiff’s favor. Bultasa Buddhist Temple of Chicago v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017). When

“external facts call the court’s jurisdiction into question,” the Court “may properly look beyond the

jurisdictional allegations of the complaint and view whatever evidence has been submitted on the

issue to determine whether in fact subject matter jurisdiction exists.” Taylor, 875 F.3d at 853

(citation and quotation marks omitted).

Discussion

Subject Matter Jurisdiction

         There are several reasons why this Court does not have subject matter jurisdiction over

Stoller’s claims. One reason is the Rooker-Feldman doctrine, which “prevents lower federal courts

from exercising jurisdiction over cases brought by state-court losers challenging state-court

judgments rendered before the district court proceedings commenced.” Mains v. Citibank, N.A., 852

F.3d 669, 675 (7th Cir. 2017). The doctrine “ensures that lower federal courts do not exercise

appellate authority over state courts.” Id. at 675; see also In re Lodholtz, 769 F.3d 531, 534 (7th Cir.

2014) (“The Supreme Court of the United States is the only federal court with appellate authority

over state courts; that is the Rooker–Feldman doctrine.”). In deciding if Rooker-Feldman applies, the

Court must ask “whether the federal plaintiff is alleging that his injury was caused by the state-court

judgment.” Mains, 852 F.3d at 675.

         In 2015, the Trust initiated foreclosure proceedings in Arizona state court, and, the same

month Stoller filed this lawsuit, the Trust filed a forcible entry and detainer action in the Superior

Court of Arizona, Maricopa County. The present lawsuit is centered on the Arizona court’s

foreclosure judgment and forcible entry and detainer action that Stoller argues rested on fraud.

Under the circumstances, Stoller has not met his burden in establishing subject matter jurisdiction

because under the Rooker-Feldman doctrine this Court does not have jurisdiction to grant Stoller the



                                                     3
relief he seeks, namely, barring the Trust from encumbering the Property and enjoining the Trust

from having rights in the Property.

         Another reason the Court does not have subject matter jurisdiction is because Stoller cannot

establish Article III standing. See American Homeland Title Agency, Inc. v. Robertson, 930 F.3d 806, 810

(7th Cir. 2019) (“The standing doctrine addresses whether a court has the power to hear a case

under Article III of the Constitution. It is therefore jurisdictional.”) (internal citation omitted).

“The elements of standing are well settled: the plaintiff must allege an injury in fact that is traceable

to the defendant’s conduct and redressable by a favorable judicial decision.” Casillas v. Madison

Avenue Assoc., Inc., 926 F.3d 329, 333 (7th Cir. 2019). The injury in fact must be an injury to the

plaintiff’s own interests. See Laskowski v. Spellings, 546 F.3d 822, 825 (7th Cir. 2008).

         Stoller has pleaded himself out of court in relation to standing. See Roppo v. Travelers

Commercial Ins. Co., 869 F.3d 568, 590 (7th Cir. 2017). As stated above, Stoller alleges that in

September 2008, Stone sold the Property to Stoller’s Pension and Profit Sharing Plan through a quit

claim deed. Attached to Stoller’s complaint is a 2014 Trustee’s Deed stating that a company named

“Night Milk Co.” of Oak Park, Illinois was the highest bidder at a public auction and paid Stoller

$10.00 for the Property. Under these facts, Stoller does not have an interest in the Property, rather

Night Milk Co. does. 2

Res Judicata/Claim Preclusion

         “Even if Rooker-Feldman does not bar a claim, when there is a prior state-court judgment that

appears to cover the same transaction or the same issues as the later federal case, the possibility

exists that res judicata may apply.” Mains, 852 F.3d at 675. “Claim preclusion, or res judicata,

generally bars the relitigation of claims that were brought, or could have been brought, in an earlier



2Similarly, although Michael Stoller is also named as a plaintiff in this lawsuit, there are no allegations supporting
Michael’s Article III standing.


                                                              4
suit that has reached final judgment.” Valbruna Slater Steel Corp. v. Joslyn Mfg. Co., 934 F.3d 553, 560

(7th Cir. 2019). Because the foreclosure took place in Arizona, the Court turns to Arizona law

where claim preclusion is applicable when there has been “(1) a final judgment on the merits; (2)

common identity of parties; (3) common subject matter; and (4) a common cause of action.”

Melchizedek v. Holt, 792 F.Supp.2d 1042, 1054 (D. Ariz. 2011); see also Peterson v. Newton, 307 P.3d

1020, 1022, 232 Ariz. 593, 595 (Ariz. App. 2013) (“In Arizona, the doctrine rests on the long-

accepted principle that ‘[i]t is against public policy to split a cause of action and to make two or more

suits of it when one is sufficient.’”) (citation omitted).

        Stoller, no stranger to the doctrines of issue and claim preclusion, see Stoller v. Bank of New

York Mellon Trust Co., 588 Fed.Appx. 677, 678 (9th Cir. 2014), does not address the Trust’s res

judicata arguments in his response brief nor does he acknowledge the myriad lawsuits he has

brought in this and other courts that the Trust relies upon. By failing to respond to the Trust’s

arguments, Stoller has waived any opposition to the Trust’s res judicata claims. See Lee v. Northeast

Ill. Reg’l Commuter R.R., 912 F.3d 1049, 1054 (7th Cir. 2019) (waiver “applies when a party fails to

develop arguments related to a discrete issue or when a litigant effectively abandons the litigation by

not responding to alleged deficiencies in a motion to dismiss.”); Firestone Fin. Corp. v. Meyer, 796 F.3d

822, 825 (7th Cir. 2015) (“[A] party generally forfeits an argument or issue not raised in response to

a motion to dismiss[.]”). Thus, res judicata bars Stoller’s present lawsuit.

Sanctions

        Despite resolving the issues above, the Court nonetheless examines Stoller’s other state and

federal lawsuits involving the Property in the context of the Trust’s request for sanctions. See Cooke

v. Jackson National Life Ins. Co., 919 F.3d 1024, 1027 (7th Cir. 2019) (“It has long been understood

that federal judges have a common-law power (sometimes called an inherent power) to impose

sanctions on parties that needlessly run up the costs of litigation.”). As the Seventh Circuit cautions,



                                                      5
federal district courts must exercise restraint and discretion when sanctioning conduct that abuses

the judicial process. See Greyer v. Illinois Dep’t of Corr., 933 F.3d 871, 877 (7th Cir. 2019); Fuery v. City

of Chicago, 900 F.3d 450, 452 (7th Cir. 2018).

            The present lawsuit is one of four that Stoller has filed in this district in relation to the

Arizona foreclosure proceedings involving the Property. In 2008, the Christopher Stoller Pension

and Profit Sharing Plan filed a complaint in Maricopa County, Arizona Superior Court. Defendant

Countrywide Bank removed the action to the Arizona District Court, case number 09-cv-0002. In

that lawsuit, Stoller sought to enjoin Countrywide’s foreclosure on the Property, along with two

other residential properties in Scottsdale, Arizona. After Countrywide filed a Rule 12(b)(6) motion

to dismiss, Stoller failed to respond resulting in the district court summarily dismissing the lawsuit.

            Next, on December 6, 2011, Stoller filed a case in the Central District of Illinois against

numerous defendants, including the Bank of New York Mellon Trust and Countrywide. The

Central District transferred the case to the District of Arizona based on improper venue (case

number 11-cv-2454). In that action, Stoller alleged tortious interference with contract, fraud,

conspiracy, and other claims in relation to the Property. The District of Arizona dismissed the

lawsuit because Stoller had not demonstrated he had the legal capacity to litigate the action and that

his agent, his brother Leo Stoller,3 had failed to appear in the action.

            On July 18, 2012, Stoller filed another lawsuit in the District of Arizona against the Bank of

New York Mellon Trust and Countrywide, among others, in case number 12-cv-1307, alleging

deceptive trade practices, slander of title, tortious interference, and fraud, among other claims. The

lawsuit involved the Property, along with other residential properties in Arizona. The Arizona

federal district court dismissed Stoller’s lawsuit based on res judicata and collateral estoppel. The

court also enjoined both Leo and Christopher Stoller “from filing any further actions, motions, or


3   Leo Stoller is a restricted filer in the Northern District of Illinois.


                                                                   6
other proceedings in federal court in Arizona in connection with any loan made by a Defendant in

this case that was secured by a deed of trust on Properties 1-4, or foreclosures thereon, absent

prefiling review and permission from this Court.” (12-cv-1307, R. 53, 9/24/13 Order, at 20.)

        Undeterred, Stoller filed a federal lawsuit in the District of Columbia against Ocwen

Financial Corporation and Altisource Portfolio Solutions, Inc., former defendants in this lawsuit,

along with 50 other defendants, in case number 15-cv-1703. Stoller’s allegations in this 2015 case

are similar to the present lawsuit in that he sought to enjoin the sale of the Property that was in

foreclosure based on defendants’ fraudulent conduct. On October 22, 2015, the district court

dismissed the lawsuit based on the Rooker-Feldman and Younger abstention doctrines. In a footnote,

the court further concluded that Stoller lacked standing to sue as to two counts of his complaint.

        Five days later, Stoller brought a lawsuit in this district, case number, 15-cv-9537, that is

strikingly similar to the present lawsuit. In that case, Stoller attempted to prevent the foreclosure of

the Property. In October 2015, Judge Virginia Kendall denied Stoller’s motion for a temporary

restraining order, after which Stoller voluntarily dismissed the lawsuit.

        Based on Stoller’s repeated, vexatious litigation concerning the Property, along with the

unnecessary filings and meritless interlocutory appeals in this lawsuit, the Court concludes that

Stoller willfully abused the judicial process. The Court, in its discretion, grants the Trust’s request

for sanctions. To avoid additional vexatious litigation over a fee petition, the Court awards the

Trust $10,000.00 as reasonable attorney’s fees in defending against this frivolous lawsuit. Also, as

the prevailing party, the Trust is entitled to costs pursuant to Rule 54(d)(1).

        Finally, the Court recommends Plaintiff Christopher Stoller to the Executive Committee of

the Northern District of Illinois to be considered for its list of restricted filers based on the lawsuits

discussed in this ruling, along with Stoller’s other cases in the Northern District of Illinois exhibiting

vexatious conduct, including cases where Stoller removed lawsuits from state court where the federal



                                                     7
court did not have jurisdiction, see, e.g., Bank of New York Mellon v. Ribadeneira, et. al., (10-cv-4991),

Wilmington Trust v. Stoller (17-cv-7278), and Wright v. Stoller (18-cv-5796).

Conclusion

        Based on the foregoing, the Court grants the defendant’s motion to dismiss. [115]. The

remaining motions in this lawsuit are moot. [161, 164, 167.] The Court grants the Trust’s request

for sanctions, and in its discretion, awards the Trust $10,000.00 as reasonable attorney’s fees in

defending against this frivolous lawsuit. The Clerk of the Court is directed to formally recommend

Plaintiff Christopher Stoller to the Executive Committee of the Northern District of Illinois to be

considered for its list of restricted filers. Civil case terminated.

IT IS SO ORDERED.



Date: 11/18/2019

                                          Entered: _____________________________
                                                   SHARON JOHNSON COLEMAN
                                                   United States District Court Judge




                                                      8
